Honorable C. Bu&t Potter
County Attorney
San Patricia County
Sinton, Texas
Dear Sir:             Opinion Number o-4858
                      Re: Payment of salary of school super-
                           intendent where school district re-
                           ceives rural aid,
       We have received your letters of August 28, 1942 and
September 17, 1942. We quote the following from the first
mentioned letter:
       "An Independent School District entered,into
    a two gee= contract on a 12 month a gear salary
    basis, The District paid such salary to the Super-
    intendent for the first yeaT of such contract, but
    at the end of the flpst year, due to the scale fix-
    ed in the State Aid contyact with the Department of
    Education, refused to pay same the second gear.
      "The question is, may the District pay the
   Superintendent of such Distplct on a 24 month
   basis under such contract or is such contract in-
   valid due to such provision in view of the fact
   that the school is receiving State Aid?"
       Your letter of September 17, 1942, reads, in part, as
follows:
       "'The independent school district entered in-
    to a two year written contract with the Supt. of
    the independent school district. He served one
    year under the provisions of the contract relative
    to pay, The second gear, he fulfilled his con-
    tract with his services, however, the board re-
    fused to pay him the salapg pl-ovidedin the con-
    tract, on the grounds that the contract conflicted
    with Articles 1, 2, 3, 4, 5 and 6 of the Equallia-
    tion Aid Law of Texas, cited in Public School Laws
    of Texas, pages 234-2X7- The salary is immaterial
    and the board is willing to pay the difference be-
    tween the provision of such law and the contract
    amount, if they may do so legally.
                                                               ..




Honorable C. Burtt Potter, page #2         o-4858


       "'The contract having been executed and enter-
    ed between the school district and the superin-
    tendent and same properly approved, same is not
    controversal. * * *I".
       Article I of the current rural aid bill (Acts 1941,
47th Leg., R.S., ch. 549, R.S. 284, p. 880) sets out the
factors which determine whether a school is eligible to re-
ceive rural aridunder the bill. Section 1 of Article 1 sets
out the scholastic population requirements. Sectiori2 pro-
vides that no school district shall be eligible to receive
aid unless it votes, levies and collects a local~maintenance
tax of not less than 50$?on the one hundred dollars of prop-
erty valuation, which valuation shall not be less than that
for State and county purposes. We quote the following from
Section 2:
       '* l * The income from such a maintenance tax
    in excess of the required fifty cents (50#) main-
    tenance tax must first be used to retire indebt-
    edness, if any, in the local and equalization
    ~",u;a,.as~i",?n;","o;;
                       iu,cls. After the indebtedness
                            has been retired the in-
    come from this'maintenkce tax in excess of the
    required fifty cents (50d) maintenance tax may be
    used at the discretion of the local school author-
    ities of the district for any lawful school pur-
    poses. Provided that no local funds may be used
    to increase teach=    salaries directly OP in-
    Erectly above the salary schedule provided for
    in this Act, An OP all maintenance tax above
    fifty cents (5Odr may not be included in the cal-
    culation of need fop aid but shall be reported
    in the budget. * * * (Emphasis supplied).
       Article III of the current real aid bill deals with
salary aid. Section 1 of Article III defines teacher-pupil
quota. Section 2 reads as follows:
         "Salary Schedule And Length of Term. No part
    of the aid herein provided shall be used for
    increasing the monthly salary of any teacher,
    except as herein authorized, and funds provided
    for in this Act shall be used for the exclusive
    purpose of extending the length of the school
    term of the schools situated in the district re-
    ceiving   such aid on the basis of a schedule of
    teachers' salaries as determined by the State
    Board of Education foF the school sear 1938-19.
    The annual salary of teachers in accredited
    Honorable C, Burtt Potter, page #3        o-4858



        schools shall be the monthly salary as deter-
        mined by such schedule multiplied by nine (9).
        The annual salary of teachers in unaccredited
        schools shall be the monthly salary as deter-
        mined by said schedule multiplied by eight (8).
        The annual salary of Superintendents of accrea-
        ited schools with eight (8) or more reco nized
        affiliated credits and entitled to six (i!)
        teachers nor more under Section lof this-Article,
        Vocational Agriculture teachers, and Trades and
        Industries teachers shall be the monthly salary
        as determined by said schedule multiplied~by
        twelve (12), The annual salary of Home Econom-
        ics teachers shall be the monthly salary as de;
        termined by said schedule multiplied by ten (10).
        All such authorized salaries may be paid in
        twelve (12) equal payments, which shall not ex-
        ceed the contract or the salary schedule, begin-
        ning with September 1st of each year, Salaries
        of Superintendents and Vocational teachers may
        begin on July 1st rather than September lat.
        All schools of the accredited class receiving
        aid shall provide a ,termof approximately nine
        (9) months, and schools of the unaccredited
        class receiving aid shall provide a term of ap-
        proximately eight (8) months. An accredited school
        is herein defined as a school teaching either the
        elementar=ygrades, the elementary grades plus two
        (2) years of high school, or the elementary grades
        and foup (4) years of high school and recognized by
        the State Department of Education as doing stan-
        dard work. Should anv school district eligible to
        receive ala under the urovlsions of this Act main-
        tain a salary schedule in excess of the salary
        schedule,as determined bv the State Board of Bdu-
        cation for the school year 1918-19 the amount of
        aid received bv such school distriit shall be re-
        duced by the amount of such excess." (Emphasis
        supplied)e
           Although we do not know the salary of the superintendent
    under his contract with the district, we presume that it is 'in
    excess of that fixed in the schedule as determined by the State
    Board of Education for the school year 1938-39, mentioned in
*   Section 2 of Article III.
           We assume that the independent school district under
    consideration was incorporated under the general law and that
    the laws applicable to independent school districts are appli-
    cable to this district. Article 2781, Vernon's Annotated Civil
Honorable C, Burtt Potter, page #4         o-4858



Statutes, authorizes the board of trustees of an independent
district to employ a school superintendent. Said article pro-
vides as follows:
       "The Board of Trustees of any city or town
    or any independent school district may employ
    a superintendent, principal, teacher, OP other
    executive officers in the schools therein for
    a term not to exceed three gears, provided that
    the Board of Trustees of an independent school
    district which had a scholastic population of
    5,000 OP more in the last preceding scholastic
    year may employ a superintendent, principal,
    teacher, OP other executive officers in the
    schools therein for a term not to exceed five
    years. All twelve-month contracts made by trus-
    tees of independent school dist??ictswith em-
    ployees herein mentioned shall begin on July
    first and end on June 30th of the yeap terminat;
    ing the contract, Acts 1905; p0 263; Acts 1923,
    p0 260; Acts 1930, 41st Leg., 5th C-S., p- 123,
    ch. a, set, 1.”
       Thus we see that the board of trustees may employ a
superintendent fop a term not to exceed three years. You
state in your letter that the contract was properly executed
and approved, We assume that all the requirements of law
were met and that the services of the superintendent under
the contract were satisfactory,
       We ape informed by the State Department of Education
that those school districts applying for rural aid are re-
quilredto submit budgets showing theiF revenues and proposed
expenditmea.   Then rural aid is granted to supply additional
revenue to balance the approved budget and operate the school
aa set out under the bill, Theoretically at least, the dis-
trict will have no additional funds after ,the items enumerated
in the budget are expended. Under Section 2 of Article III,
where a school district maintains a salary schedule in excess
of the schedule determined by the State Board of Education the
amount-of such excess shall be subtracted from the amount of
aid to be received by said district,
       There is nothing compelling school districts to accept
pural aid. A&icle XIV of the Act provides a penalty for ViO-
lation of the terms of the Act, but such penalty applies only
to the pight to receive rural aid,
       The fact that a superintendent's salary as set by his
contpact of employment exceeds the amount in the salary ached-
-   .




        Honorable C. Burtt Potter, page #5          o-4858



        ule as determined by the State Board of Education would in
        itself in no way affect either the legality of the contract or
        the liability of the district under the contract, At most
        such fact would affect only the eligibility of the district
        for participation in the rural aid benefits.
                                       Very truly yours
                                    ATTORNEY GENERAL OF TEXAS

                                        By s/George W. Sparks
                                             George~W. Sparks
                                             Assistant
        GWS-S-WC

        APPROVED SEP 29, 1942
        s/Gerald C. Mann
        ATTORNEY GENERAL OF TEXAS
        Approved Opinion Committee By s/BWEiChairman